Case: 16-20722      Document: 00514101558         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20722                                   FILED
                                  Summary Calendar                            August 3, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


CHARLES R. ANDRUS,

                                                 Petitioner−Appellant,

versus

LORIE DAVIS, Director, Texas Department of Criminal Justice,
 Correctional Institutions Division,

                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-968




Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Charles Andrus, Texas prisoner # 1249907, moves to proceed in forma


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20722      Document: 00514101558    Page: 2   Date Filed: 08/03/2017


                                  No. 16-20722

pauperis (“IFP”) to appeal the dismissal, for lack of jurisdiction, of a motion
seeking authorization, in a 28 U.S.C. § 2255 proceeding, to withdraw his state
pleas of nolo contendere to aggravated robbery and burglary of a habitation.
Andrus has moved for leave to file a supplemental brief.

      By moving for IFP status in this court, Andrus is challenging the district
court’s certification that an appeal would not be taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s “inquiry is limited to
whether the appeal involves ‘legal points arguable on their merits (and there-
fore not frivolous).’” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citation
omitted).

      Andrus has failed to identify any errors in the district court’s analysis.
See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (stating that plaintiff’s failure to identify any error was “the same as if
he had not appealed that judgment”). Although this court liberally construes
pro se filings, even pro se litigants must brief arguments to preserve them. See
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

      Andrus has therefore failed to show that his appeal involves “legal points
arguable on their merits (and therefore not frivolous).” See Howard, 707 F.2d
at 220 (internal quotation marks and citation omitted). The motion to proceed
IFP is DENIED. The motion to file a supplemental brief is GRANTED.

      Andrus’s appeal is without arguable merit and is frivolous.         See id.
at 219−20.      Because the appeal is frivolous, it is DISMISSED.        See 5TH
CIR. R. 42.2.




                                        2